        Case 6:17-cv-00055-ADA Document 144 Filed 08/24/20 Page 1 of 11




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                   WACO DIVISION

MURRAY WALTER PISONY,                           §
        Plaintiff,                              §
                                                §
v.                                              §       CIVIL ACTION 6:17-cv-00055-ADA
                                                §
COMMANDO CONSTRUCTIONS,                         §
INC. AND JAMES MCLEOD                           §
HOLDINGS INC.,                                  §
           Defendants.                          §


                  ORDER DENYING PLAINTIFF’S MOTION TO STRIKE
       Before the Court is the Motion of Plaintiff Murray Walter Pisony to strike an expert

invalidity report for failure to sufficiently disclose invalidity theories. ECF No. 81. Plaintiff filed

the motion on February 7, 2020. Defendants Commando Constructions, Inc. (“CCI”) and James

McLeod Holdings Inc. (“JMH”) filed its opposition to the motion on February 21, 2020. ECF

No. 85. Plaintiff filed a reply on March 6, 2020. ECF No. 88. After careful consideration of the

above briefing, the Court DENIES Plaintiff’s motion to strike.

                          I.      Factual Background and Procedural History

       Plaintiff filed suit alleging infringement of United States Patent No. 7,591,629 (“the ’629

Patent”). Second Am. Compl. ¶¶ 17, 25, ECF No. 43. The ’629 Patent details “[a]n apparatus for

picking up, stacking and bundling lumber,” which references Canadian Patent Application

No. 2,315,046 (“the ’046 Patent”) as prior art. Id. at ¶¶ 6–9; ’629 Patent Ex. 2, 2:2–3, ECF No.

43. Plaintiff alleges CCI infringed by having “manufactured, used, distributed, sold, and/or

offered for sale in the United States” infringing machines. Id. at ¶ 16. Whereas, JMH is alleged

to have “at least manufactured, and possibly used, distributed, sold, and/or offered for sale in the

United States” infringing machines. Id. at ¶ 24. Defendants claim the ’629 Patent is invalid as

                                                    1
        Case 6:17-cv-00055-ADA Document 144 Filed 08/24/20 Page 2 of 11




anticipated by the ’046 Patent, to which the Plaintiff and Defendants are joint inventors. Defs.’

Opp’n to Pl.’s Mot. at 1, ECF No. 85. Further, Defendants identify eleven prior-art combinations

in the invalidity contentions that render the ’629 Patent obvious. Id.

       Defendants served Plaintiff with the invalidity expert report prepared by David Smith

(hereinafter, “the Smith Report”, ECF No. 81-8). Id. at 3. The Smith Report concluded that the

’046 Patent anticipated the ’629 Patent and that the ’629 Patent was obvious when considering

eight of the eleven prior-art combinations alleged in the invalidity contentions. Id. The prior art

is identified as U.S. Patent Nos. 6,152,026 (“the ’026 Patent”), 3,315,795 (“the ’795 Patent”),

3,889,796 (“the ’796 Patent”), 4,290,820 (“the ’820 Patent”), 5,934,861 (“the ’861 Patent”),

5,745,947 (“the ’947 Patent”), 3,651,963 (“the ’963 Patent”), and an embodiment of the ’046

Patent identified as the 2000 Skid Hustler Machine (hereinafter, “the 2000 Machine”). The Smith

Report ¶¶ 67, 70–71, 75–78, ECF No. 81-8; Defs.’ Opp’n at 6 n.4, ECF No. 85. Plaintiff moves

for the Court to strike the Smith Report for alleging new infringement theories not present in the

invalidity contentions. Pl.’s Mot. at 1, ECF No. 81.

                                         II.     Legal Standard

       In patent litigation, “expert infringement reports may not introduce theories not

previously set forth in infringement contentions.” ROY-G-BIV Corp. v. ABB, Ltd., 63 F. Supp. 3d

690, 699 (E.D. Tex. 2014). The “requirements for invalidity contentions closely parallel those of

infringement contentions,” as the purposes of each “are fundamentally the same.” Core Wireless

Licensing, S.A.R.L. v. LG Elecs., Inc., No. 2:14-CV-911, 2016 WL 3655302, at *1 (E.D. Tex.

Mar. 21, 2016). Consequently, expert invalidity reports may not introduce new theories nor

previously set forth in the invalidity contentions. See ROY-G-BIV Corp., 63 F. Supp. 3d at 699.

However, invalidity contentions “need not disclose ‘specific evidence nor do they require a



                                                 2
        Case 6:17-cv-00055-ADA Document 144 Filed 08/24/20 Page 3 of 11




[defendant] to prove its [invalidity] case.’” Fenner Invs., Ltd. v. Hewlett-Packard Co., No. 6:08-

CV-273, 2010 WL 786606, at *2 (E.D. Tex. Feb. 26, 2010) (quoting EON Corp. IP Holdings,

LLC v. Sensus USA Inc., No. 6:09–cv–116, 2010 WL 346218, at *2 (E.D. Tex. Jan. 21, 2010)).

Instead, “[t]he purpose of invalidity contentions is to provide notice while discovery is intended

to develop details so that legal theories become more concrete as the litigation progresses.”

Realtime Data, LLC v. T-Mobile, U.S.A., Inc., No. 6:10CV493, 2013 WL 12149180, at *3 (E.D.

Tex. Feb. 8, 2013). Ultimately, “[t]he critical question in deciding whether to strike portions of

an expert report . . . is whether the expert has permissibly specified the application of a disclosed

theory or impermissibly substituted a new theory altogether.” Mobile Telecomms. Techs., LLC v.

Blackberry Corp., No. 3:12-CV-1652, 2016 WL 2907735, at *1 (N.D. Tex. May 17, 2016).

       In examining if new theories should be permitted, the court may assess the theories “as

[either] a late amendment to a pleading or some other discovery violation, [as] the factors

relevant to permitting the amendment or excluding the evidence are substantively identical.”

Biscotti Inc. v. Microsoft Corp., No. 213CV01015, 2017 WL 2267283, at *2 (E.D. Tex. May 24,

2017). Namely, the Fifth Circuit directs courts to “consider four factors when determining

whether to exclude expert evidence as a sanction for the violation of a scheduling order.” Certain

Underwriters at Lloyd’s v. Axon Pressure Prods. Inc., 951 F.3d 248, 270 (5th Cir. 2020). Those

factors are: “(1) the explanation for the failure to identify the witness; (2) the importance of the

testimony; (3) potential prejudice in allowing the testimony; and (4) the availability of a

continuance to cure such prejudice.” Id. (quoting In re C.F. Bean L.L.C., 841 F.3d 365, 372 (5th

Cir. 2016)).




                                                 3
        Case 6:17-cv-00055-ADA Document 144 Filed 08/24/20 Page 4 of 11




                                            III.       Analysis

       The critical question before the Court is whether the Smith Report has merely specified

the application of the disclosed theories contained within the invalidity contentions or

impermissibly substituted new theories. Mobile Telecomms. Techs., LLC, 2016 WL 2907735, at

*1. Specifically, Plaintiff has alleged that the Smith Report has substituted new invalidity

theories as to what may constitute an extendible mast and identified a chassis in the prior art,

which was not identified in the invalidity contentions. Pl.’s Mot. at 1, 9, ECF No. 81. As “[t]he

purpose of invalidity contentions is to provide notice while discovery is intended to develop

details so that legal theories become more concrete as the litigation progresses,” the Court will

only strike portions of the Smith Report of which Plaintiff did not have notice. Realtime Data,

LLC, 2013 WL 12149180, at *3. The Court finds that prejudice occurs when the Plaintiff is

“forced to respond to [a] new combination of prior art” not found within the invalidity

contentions. Cummins-Allison Corp., 2009 WL 763926, at *6. Consequently, when the

combination of prior art is disclosed in the invalidity contentions, it is sufficient to place the

Plaintiff on proper notice.

       A. Extendible Mast

       Plaintiff alleges that Defendants have “laid behind the log for nearly a year” after having

“never sought to amend their Invalidity Contentions,” before proffering new theories and

identifying new specific elements in the alleged prior art in the Smith Report. Id. at 1. The Court

disagrees. Plaintiff alleges five inconsistencies between the invalidity contentions and the Smith

Report regarding extendible masts. Id. at 6–9.




                                                   4
          Case 6:17-cv-00055-ADA Document 144 Filed 08/24/20 Page 5 of 11




                 1. The ’963 Patent

          Examining the ’963 Patent, Plaintiff alleges that the invalidity contentions cite a

paragraph “containing no less than [sixty-five] numbered components, none of which were

identified as an extendible mast.” Id. at 7 (emphasis in original omitted) (internal quotation

marks omitted). However, when comparing the limitation of an extendible mast to the prior art,

the invalidity contentions note that component 64 is “a power operated elevating mechanism.”

Defs.’ Invalidity Contentions Ex. A, at 106, ECF No. 81-2. The invalidity contentions also

identify other structural components and a motor, which can cause the “raising and lowering of

the . . . conveyor frame.” Id.

          The Smith Report identifies component 64 of the ’963 Patent as a “structure for raising

and lowering.” The Smith Report ¶ 78, ECF No. 81-8. Further, the Smith Report examines the

same figure, the same cited lines from the ’963 Patent and the same components to come to the

conclusion that “[t]here are numerous structural support members in the [’963 Patent] capable of

raising and lowering a conveyor. Any of these could have been combined by a POSITA to yield

predictable results.” The Smith Report Ex. G, at 122, ECF No. 81-8. Considering the Court

construed extendible mast to mean “a structural support member capable of raising and

lowering,” the Court finds no material difference in what is identified as an extendible mast

between the Smith Report and the invalidity contentions. Ct. Mem. Opinion and Order at 6, ECF

No. 66.

          Therefore, the Court finds that Plaintiff was on notice that Defendants intended to use the

hydraulic pumps identified in the prior art to satisfy the element of an extendible mast. Further,

the invalidity contentions made the Plaintiff aware of the combination of prior art used in the

Smith Report. The Smith Report merely pointing at these elements as the “structure for raising



                                                   5
        Case 6:17-cv-00055-ADA Document 144 Filed 08/24/20 Page 6 of 11




and lowering” is not a new contention. It is not for this Court to decide whether the components

identified in the Smith Report satisfy the element, but rather if the expert report has

impermissibly substituted a new theory. See Mobile Telecomms. Techs., LLC, 2016 WL 2907735

at *1. Therefore, there has been no new invalidity theory presented as to the ’963 Patent.

               2. The ’795 and ’796 Patents

       Further, Plaintiff alleges the Smith Report identifies an extendible mast in the ’795 and

’796 Patents for the first time. Pl.’s Mot. at 8, ECF No. 81. The Smith report identifies

components 140 and 18 in the ’795 and ’796 Patents respectively as “[s]tructures for raising and

lowering.” The Smith Report Exs. H, K, at 133, 175, ECF No. 81-8. The invalidity contentions

identify component 140 of the ’795 Patent as “pair of hydraulic cylinders,” which are “adapted to

tilt conveyor frame upwardly.” Defs.’ Invalidity Contentions Ex. A, at 133, ECF No. 81-2.

Similarly, component 18 from the ’796 Patent is identified as a “double acting hydraulic

cylinder,” which “maintain[s] a prescribed distance between the conveyor discharge end [of the

boom] and the upper surface of the pile of material on the truck bed.” Id. at 220. The Court finds

that component 18 of the ’796 Patent could not maintain a prescribed distance between two

changing reference points if it were unable to raise and lower. Therefore, while the invalidity

contentions are less precise than the expert report, the Court finds that the role of the components

identified in the expert report was sufficiently described in the invalidity contentions to put

Plaintiff on notice of Defendants’ contentions.

               3. The ’861 Patent

       Additionally, Plaintiff alleges the Smith Report identifies an extendible mast in the ’861

Patent which was not identified in the invalidity contentions. Pl.’s Mot. at 8, ECF No. 81. The

Smith Report identifies component 30 of Figure 1 of the ’861 Patent as an “extendable [sic]



                                                  6
        Case 6:17-cv-00055-ADA Document 144 Filed 08/24/20 Page 7 of 11




mast.” The Smith Report Ex. F, at 107, ECF 81-8. The invalidity contentions identify this same

component as a “hydraulic drive cylinder” that allows for “vertical movement” of “the conveyor

table for movement of the forward end vertically up and down.” Defs.’ Invalidity Contentions

Ex. A, at 105, ECF No. 81-2. Given the Court’s construction that an extendible mast is “a

structural support member capable of raising and lowering,” the Court finds the Smith Report did

not offer a new invalidity theory by naming a component identified to cause the vertical

movement up and down as an extendible mast. Ct. Mem. Opinion and Order at 6, ECF No. 66.

The Court further finds that Plaintiff had sufficient notice of the relied upon combination of prior

art in the Smith Report.

               4. The 2000 Machine

       Finally, Plaintiff alleges that the Smith Report identifies five extendible masts in the 2000

machine, which were identified as separate elements in the invalidity contentions. Pl.’s Mot. at 6,

ECF No. 81. Moreover, Plaintiff alleges that Defendants’ use of never-before-produced pictures

required timely amendment of the invalidity contentions. Id. at 7. Defendants argue that

Plaintiff’s “characterization is not accurate” as the invalidity contentions “identified a specific

multi-part component of the 2000 Machine as the extendible mast.” Defs.’ Opp’n at 6, ECF No.

85 (internal quotation marks omitted).

       The invalidity contentions contain an assertion that the 2000 Machine “includes an

extendible mast connected between the frame and the chassis to drive the frame about a pivotal

connection.” Defs.’ Invalidity Contentions Ex. A, at 80–81, ECF No. 81-2. The Smith Report

does use a different picture to identify the extendible mast of the 2000 Machine than the one

used in the invalidity contentions. Compare Defs.’ Invalidity Contentions Ex. A, at 81, ECF No.

81-2, with The Smith Report Ex. E, at 96, ECF No. 81-8. However, the Smith Report concludes



                                                 7
        Case 6:17-cv-00055-ADA Document 144 Filed 08/24/20 Page 8 of 11




that the 2000 Machine “teaches a structural support member capable of raising and lowering,

connected between the frame and the chassis to drive the frame about the pivotal connection.” Id.

The Court finds this not to be a new contention as the 2000 Machine was initially alleged to

“include[] an extendible mast connected between the frame and the chassis to drive the frame

about a pivotal connection.” Defs.’ Invalidity Contentions Ex. A, at 80–81, ECF No. 81-2.

       The Court further finds that using one picture with the allegation that the 2000 Machine

contains a telescopic hydraulic cylinder is not a different theory than the use of a different picture

coupled with the conclusion that the 2000 Machine contains a structural member capable of

raising and lowering. Invalidity contentions do not need to disclose specific evidence as the

invalidity contentions “are not meant to provide a forum for litigation of the substantive issues;

they are merely designed to streamline the discovery process.” See Linex Techs., Inc. v. Belkin

Intern., Inc., 628 F. Supp. 2d 703, 713 (E.D. Tex. 2008) (quoting STMicroelectronics, Inc. v.

Motorola, Inc., 308 F. Supp. 2d 754, 755 (E.D. Tex. 2004)); Fenner Invs., Ltd., 2010 WL

786606, at *2. Therefore, the specific evidence Smith relied upon in his report was not required

to be within the invalidity contentions. Moreover, expert reports may contain information not

found within the invalidity contentions without changing the disclosed theories of invalidity. See

Digital Reg of Tex., LLC v. Adobe Sys. Inc., No. CV 12-01971, 2014 WL 1653131, at *5 (N.D.

Cal. Apr. 24, 2014). Plaintiff was on notice that Defendants intended to contend that the 2000

Machine contained an extendible mast from the initial invalidity contentions, regardless of if

more specific evidence was introduced at a later point.

       B. Chassis

       Plaintiff argues that due to the Court’s Scheduling Order, the invalidity contentions were

required to identify “where in each item of prior art each limitation of each asserted claim is



                                                  8
         Case 6:17-cv-00055-ADA Document 144 Filed 08/24/20 Page 9 of 11




found.” Pl.’s Mot. at 3, ECF No. 81 (quoting Ct. Scheduling Order ¶ 4, ECF No. 32). Plaintiff

contends that the Smith Report identifies limitations 1[a] and 1[c] of “a chassis” or “supported

on the chassis” in five prior art patents were not in the original invalidity contentions. Pl.’s Mot.

at 9, ECF No. 81. Specifically, Plaintiff claims that the Smith Report “identif[ies] where these

elements [of chassis] are allegedly present in [the ’795 Patent, the ’796 Patent, the ’820 Patent,

the ’947 Patent, and the ’963 Patent], where no disclosures were made previously.” Id. The Court

does not agree with such a broad assertion. Defendants do not even address the argument of

whether the limitation of chassis is sufficiently disclosed in the invalidity contentions. See

generally Defs.’ Opp’n, ECF No. 85.

        The invalidity contentions cite the ’963 Patent as prior art for the limitation of “a pivotal

connection for the frame to permit angular adjustment of the frame relative to the chassis.”

Defs.’ Invalidity Contentions Ex. A, at 100–01, ECF No. 81-2. The invalidity contentions

identify component 30 of the ’963 Patent as the floor of the loading vehicle.1 Id. at 103. The

Smith Report identifies component 30 as the chassis in the ’963 Patent. The Smith Report Ex. G,

at 117, ECF No. 81-8. The Court did not construe the word chassis, but the dictionary definition

is “ the supporting frame of a structure[,] such as an automobile.”2 Given that a chassis is the

supporting frame of a vehicle, the Court finds that designating the floor of the loading vehicle as

a chassis is not a new invalidity theory.

        Moreover, the combination of the ’046 Patent and the ’963 Patent were disclosed in the

invalidity contentions as evidence of the obviousness of the ’629 Patent. Defs.’ Invalidity

Contentions Ex. A, at 94, ECF No. 81-2. However, Plaintiff correctly identifies that the Smith


1
  The invalidity contentions identify component 30 as the floor of the body of component 14. Component 14 is
defined as the loading vehicle per the ’963 Patent, Fig. 1
2
  Chassis, Merriam-Webster Dictionary, (Jul. 17, 2020, 2:33 PM), https://www.merriam-webster.com/dictionary/chas
sis.

                                                       9
       Case 6:17-cv-00055-ADA Document 144 Filed 08/24/20 Page 10 of 11




Report references both the ’963 Patent and the ’795 Patent as support for the limitation of

“conveyor assembly supported on the chassis” when the invalidity intention only relied on the

‘046 Patent. The Smith Report Ex. G, at 120, ECF No. 81-8; The Smith Report Ex. H, at 132,

ECF No. 81-8; Defs.’ Invalidity Contentions Ex. D, at 95–97, ECF No. 81-2; Defs.’ Invalidity

Contentions Ex. E, at 121–123, ECF No. 81-2.

       A plaintiff suffers prejudice when the Plaintiff is “forced to respond to [a] new

combination of prior art” not found within the invalidity contentions. Cummins-Allison Corp.,

2009 WL 763926, at *6. Consequently, when the combination of prior art is disclosed in the

invalidity contentions, it is sufficient to place the Plaintiff on proper notice. Therefore, the Court

finds sufficient notice for the use of the ’795 Patent, the ’796 Patent, the ’820 Patent, and the

’947 Patent as the combination of each prior art with the ’046 Patent was disclosed in the

invalidity contentions. Defs.’ Invalidity Contentions, at 128, 170, 184, 199, ECF No. 81-2.

Therefore, the Court will not strike any portion of the Smith Report for impermissibly relying on

undisclosed combinations of prior art for any claim.

       C. Notice to Plaintiff

       Ultimately, this dispute is more accurately characterized as a dispute about the merits of

Defendants’ invalidity theory rather than a dispute about whether Plaintiff had notice of the

theory. Fenner Invs., Ltd., 2010 WL 786606 at *4. Plaintiff disagrees with Defendants’ invalidity

analysis, and “by virtue of their disagreement contend they had no notice of the scope of

[Defendants’] theory.” Id. “This is not a dispute that the Court should resolve when determining

the sufficiency of [invalidity] contentions or expert reports. Rather, the parties will need to put

their respective positions and argue the merits of their cases at the summary judgment stage and

at trial.” Id. Consequently, the Court finds it unnecessary to use any “amount of money,



                                                 10
       Case 6:17-cv-00055-ADA Document 144 Filed 08/24/20 Page 11 of 11




extensions, or even a time machine [to] solve the problems” set forth before the Court. Pl.’s

Reply at 5, ECF No. 88.

                                         IV.        Conclusion

       Having found that Defendants have not offered any new invalidity theories in the expert

report, the Court holds that there is no just reason for granting a motion to strike on those

grounds. However, the expert invalidity report did use prior art combinations not previously

disclosed in the invalidity contentions. It is therefore ORDERED that Plaintiff’s Motion is

DENIED.



SIGNED this 24th day of August, 2020.




                                           ALAN D ALBRIGHT
                                           UNITED STATES DISTRICT JUDGE




                                               11
